UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-6713



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


AARON DARRYL THOMAS, a/k/a “A”,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-94-69, CA-97-433-2)


Submitted:   August 27, 1998             Decided:   September 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron Darryl Thomas, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his “Mo-

tion to Dismiss Indictment for Lack of Jurisdiction” and his “Mo-

tion to Clarify the Filing of § 2255.” We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Thomas, Nos. CR-94-69; CA-97-433-2 (E.D. Va. Apr.

17, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2